— Petitioner, a suspended attorney whose period of suspension has expired, has petitioned this court for reinstatement to the Bar of the State of New York. By order dated February 20, 1987, the matter was referred to the Committee on Character and Fitness for the Second Judicial Department for investigation and report. The Committee’s report has been received and the unanimous recommendation is that the petitioner be reinstated.
Ordered that this court concurs with, and adopts the Committee’s recommendation; and it is further,
Ordered that the petitioner, Carl K. Wess, is hereby reinstated to the Bar of the State of New York; and it is further, Ordered that the clerk of this court is directed to restore his name to the roll of attorneys and counselors-at-law, forthwith. Mollen, P. J., Mangano, Thompson, Bracken and Niehoff, JJ., concur.